Citation Nr: 1508674	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-15 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a right hand disability.

5.  Entitlement to service connection for a left hand disability.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability.

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability.

8.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right shoulder disability.

9.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1993.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision that, in pertinent part, denied service connection for sleep apnea; for chronic sinusitis; for a right hip disability; and for disabilities of each hand; and declined to reopen claims for service connection for disabilities of each knee and each shoulder, on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.  It is noted that several VA treatment records were added to Virtual VA in November 2012, after the statement of the case issued in May 2012.  Nevertheless, as these records are not pertinent to the issues decided herein, neither a waiver of RO consideration nor a remand for the issuance of a supplemental statement of the case is required pursuant to 38 C.F.R. § 19.31 and § 20.1304 (2014).

The issues of service connection for sleep apnea, for chronic sinusitis, for a right hip disability, and for a left hand disability are addressed in the REMAND portion of the decision below; and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current disability of the right hand that had its onset in active service or is related to his active service.

2.  In a May 1994 rating decision, the RO denied service connection for knee disabilities and for shoulder disabilities.  The Veteran did not appeal within one year of being notified.

3.  Evidence associated with the claims file since the May 1994 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating each of the claims for service connection for knee disabilities or for shoulder disabilities.


CONCLUSIONS OF LAW

1.  A claimed disability of the right hand was not incurred or aggravated in service or within the first post-service year.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

2.  The RO's May 1994 decision, denying service connection for knee disabilities and for shoulder disabilities, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).

3.  The evidence received since the RO's May 1994 denials is not new and material, and each of the claims for service connection for knee disabilities and for shoulder disabilities is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a November 2009 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.

In the November 2009 letter, the RO notified the Veteran of the requirements for new and material evidence to reopen previously denied claims, and for evidence raising a reasonable possibility of substantiating the claims; and explained the meaning of the terms "new" and "material."  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also VAOPGCPREC 6-2014.  In addition, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with certain claims decided on appeal, reports of which are of record and are adequate.  Although the Veteran's representative has argued that the examination reports are inadequate, the Board finds otherwise.  The opinions expressed therein are predicated on a review of the history and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained. The Veteran is not entitled to an examination prior to submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

The Veteran contends that he developed a right hand disability in active service.  He indicated that he used "a lot of tools through the years" and that he had intermittent hand pain.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

Service treatment records show that the Veteran reported having pains in both hands when moving and typing in February 1993.  He reportedly had taken a test for Lyme disease, and did not have the results.

During a March 2010 VA examination, the Veteran reported bilateral hand pain.  He reported that, in his present job as a landscaper, his hands were sorer after using shovels, picks, hammers, and rakes.  The Veteran reported feeling something pop in his right hand, and reported that he occasionally took over-the-counter medications.  He reported no history of hospitalization, surgery, or trauma to the hand or fingers; and did report a decrease in strength involving both hands.  No other joint symptoms were reported.

Examination of the right hand and fingers in March 2010 revealed normal ranges of motion. There was no deformity of any digit; and no decreased strength for pushing, pulling, and twisting.  Grip strength was 65 pounds.  X-rays taken of the right hand were within normal limits.  Assessments included right hand pain with no objective findings on examination to support a diagnosis.

Here, there is no evidence of arthritis of the right hand manifested to a compensable degree within the first post-service year, and no basis to presume its onset in service.  The March 2010 examiner explained that findings, in essence, reveal a normal right hand.  The medical evidence does not reveal any disability of the right hand.  Regarding the right hand pain, the Court of Appeals for Veterans Claims held that pain alone, without any functional impairment or underlying diagnosis is not a service connected disability.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001); see also Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011) (holding that "pain itself does not constitute a functional loss").  In this case, the competent evidence weighs against a finding that the Veteran has a right hand disability related to active service.

To the extent the Veteran is claiming that he noticed right hand pain since service, he is competent to attest to this.  However, the Veteran is not competent to claim that he has a current disability of the right hand as this requires diagnostic testing, and an interpretation of the results by a trained professional.  The Veteran is not shown to be an expert in musculoskeletal disabilities.  As detailed by the March 2010 examiner, the Veteran's right hand functions normally.  This clinical evidence is more probative than the Veteran's assertion that he has a right hand disability.  In essence, the Board finds that the March 2010 examination report is highly probative evidence against an award of service connection.  

The preponderance of the evidence is against a finding that the Veteran currently has a right hand disability.  Therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability"). 

III.  Petitions to Reopen
 
The RO originally denied service connection for knee disabilities and for shoulder disabilities in May 1994 on the basis that, while complaints of knee pain and shoulder pain were noted in active service, no permanent disability was identified either in active service or on subsequent VA examination.

The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records, the report of a March 1994 VA examination, and statements from the Veteran.

In regard to his knees, service treatment records show that the Veteran complained of left knee pain of two weeks duration and of increasing pain while playing basketball in February 1984.  At that time the Veteran reported increased popping of the left knee.  Examination revealed no effusion.  There was full range of motion and moderate crepitus.  The assessment then was chondromalacia patellae, and the Veteran was given an elastic knee brace.  In August 1990, the Veteran complained of chronic knee bursitis; further evaluation was recommended if his knee problems persisted.  In June 1992, the Veteran complained of some joint pain and stiffness, status-post tick bite.  In February 1993, the Veteran reported that his knee was less painful but still stiff; and that his knee sometimes "hurt in back up to hip." 

During a March 1994 VA examination, the Veteran reported doing a lot of recreational running and experiencing pain in his knees.  He reportedly was told to wear an elastic band on his knees, or stop running.  He did stop running for a few years.  Presently, his knees did not bother him.  Examination of the knees revealed full range of extension and flexion, and no pain on internal or external rotation.  There was no loss of internal stability of the joint when stressing the knee.  There was no evidence of effusion, and the patella moved freely without discomfort.  X-rays revealed normal bony structures of the knees.  No knee disability was found on examination. 
   
In regard to his shoulders, service treatment records show that the Veteran was treated for spasm of the right trapezius muscle in August 1986.  Records show that he was restricted then from lifting, pushing, and pulling.  In July 1990, the Veteran reported shoulder pain when he completed an "occupational history questionnaire."  In February 1993, he reported that his shoulder was less painful but still stiff.  

During a March 1994 VA examination, the Veteran reported that, at times, it felt like there was a "vice grip" on his shoulders.  He reportedly took aspirin two or three times daily because of shoulder pain, and he sometimes experienced popping in his shoulder joints.  Examination revealed that the Veteran's stature and posture were good, and his carriage was erect.  There was full range of motion of his upper extremities.  Forward flexion was to 180 degrees, abduction was to 180 degrees, internal rotation was to 90 degrees, and external rotation was without any subjective discomfort.  There was no palpable crepitation of the shoulder on range of motion testing.  No shoulder disability was found on examination. 

Based on this evidence, the RO concluded in May 1994 that there is no evidence of any permanent disability of either knee or shoulder shown in active service or found on VA examination.  The Veteran did not appeal.  Moreover, no new and material evidence was submitted within one year of the prior denial, pursuant to 38 C.F.R. § 3.156(b).

The present claims were initiated by the Veteran in October 2009.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion.  The evidence of record has not triggered this duty here.  

Evidence added to the record includes private treatment records, VA examination reports primarily pertaining to other disabilities, and statements by the Veteran.
 
None of the additional treatment records includes current diagnoses of knee disability or shoulder disability.

In regard to his knees, private treatment records reveal that the Veteran presented in May 1995 with a one week history of pain in his right leg, which he initially injured playing softball.  The assessment was a fairly severe muscle strain of the right quadriceps muscle, and records show that some physical therapy to rehabilitate the muscle began.  The Veteran was expected to return to the clinic in one week if the muscle strain had not improved.  X-rays taken in November 2004 revealed a normal left knee.

In regard to his shoulders, private treatment records reveal that the Veteran complained of recurrent pain in his left shoulder in January 1997.  Following examination, the assessment was left shoulder pain, minimal findings on examination.  The Veteran's physician suggested that the Veteran try taking one or two "Aleve" pills daily.  In May 1999, the Veteran reported right shoulder pain; the assessment then was upper arm and chest discomfort, possible musculoskeletal, unknown etiology.  In February 2004, the Veteran complained that his left shoulder was stiff due to multiple minor injuries.  In 2008 and in 2009, the Veteran was treated for complaints of left shoulder pain.

In March 2011, the Veteran contended that he had pain in his knees and shoulders in active service, and that he continued to have knee pain and shoulder pain post-service.  He is not shown to be competent to establish a diagnosis, or to specify the diagnostic criteria of knee disabilities or shoulder disabilities, to include arthritis; or to relate such alleged disabilities to active service.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He does not meet any of the three exceptions for competent lay evidence as listed under Jandreau. 
 
In this case, provisions of 38 C.F.R. § 3.317 are inapplicable because the Veteran specifically stated that he did not serve in the Gulf.  See October 2009 claim.

Although the newly submitted evidence is new in that it was not previously of record, what is missing to award service connection is evidence of current knee disability and current shoulder disability; and evidence that links current knee or shoulder disabilities to an in-service incident, or evidence that links arthritis of the knees and shoulders to a continuity of symptomatology of knee pain and shoulder pain since active service.  The Veteran previously reported knee pain which was limiting.  This is not material.  The newly submitted evidence does not include diagnoses of knee disability or shoulder disability or arthritis.  As noted above, pain alone does not constitute a disability.  Hence, the evidence is not material for purposes of reopening each of the claims.

The Veteran's general statements to the effect that current knee pain or shoulder pain is related to service are cumulative of statements made previously, and thus are not new and material.  

Absent evidence of a current diagnosis of knee disability or shoulder disability, the newly received evidence does not raise a reasonable possibility of substantiating each of the claims.  As new and material evidence has not been received, the claims for service connection for knee disability and for shoulder disability are not reopened.



ORDER

Service connection for a disability of the right hand is denied.

New and material evidence has not been received; the claim for service connection for a right knee disability is not reopened.

New and material evidence has not been received; the claim for service connection for a left knee disability is not reopened.

New and material evidence has not been received; the claim for service connection for a right shoulder disability is not reopened.

New and material evidence has not been received; the claim for service connection for a left shoulder disability is not reopened.


REMAND

Chronic Sinusitis 

The Veteran contends that his chronic sinusitis had its onset in active service, or is the result of aggravation of a pre-existing disease or disability in active service.  

The Veteran's enlistment examination in March 1973 revealed no defects other than refractive error.  On a "Report of Medical History" completed by the Veteran at that time, he reported sinusitis.  The examiner noted sinusitis.  No disability of the sinuses was found on examination.

Subsequent service treatment records show that the Veteran reported having sinusitis since childhood; and that he was treated with aspirin, and expectorant with good results.  In February 1978, he was treated for nasal congestion of several months' duration, sneezing, clear rhinorrhea, tearing, and itchy eyes, and with worsening symptoms outdoors; following examination, the assessment was probable allergic rhinitis.  He was again treated for allergic rhinitis in June 1986 and for chronic sinusitis in August 1990.  In June 1992, he reported having allergies and reported taken ibuprofen and antihistamine; in February 1993, he reported having seasonal hay fever and reported that he did not take medications.  No separation examination is of record.

Post-service records first show treatment for complaints of allergic rhinitis, as well as bronchitis, in January 1997.  In December 1997, the Veteran was diagnosed with acute sinusitis.  He again presented with a two-week history of upper respiratory symptoms, including postnasal drip, cough, and phlegm in January 2002; the assessment then was sinusitis.

The report of a March 2010 VA examination reflects that the Veteran reported having thick green-yellow nasal drainage prior to active service, and reported having similar episodes in active service.  His symptoms improved when he started using a CPAP machine for sleep apnea in 2001.  The examiner noted that the course since onset had been stable, and that the Veteran underwent no current treatment for sinusitis.  Physical examination revealed no evidence of sinus disease, and X-rays taken of nasal sinuses were grossly normal.  The diagnosis was sinusitis, intermittent, with no objective findings on examination.
  
The March 2010 VA examiner opined that the Veteran's sinusitis pre-existed active service; and that there was natural progression of the disease in active service, and no permanent worsening of sinusitis due to active service.  No rationale for the opinion was provided.  

Under these circumstances, the Board finds that an informed medical opinion is necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014).

Sleep Apnea

The Veteran contends that service connection for sleep apnea is warranted on the basis that the disability had its onset in active service.  

In November 2009, the Veteran's daughter reported that the family moved following the Veteran's retirement from active service in 1993; and that while the Veteran was driving the moving truck, he fell asleep.  She also indicated that any time that the Veteran sat down for a short period of time, he fell asleep; and that her mother was concerned about the Veteran's snoring and leg twitching.

The post-service records include evidence of severe obstructive sleep apnea syndrome in May 2002.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current sleep apnea that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014).  

Right Hip

The Veteran contends that service connection for a right hip disability is warranted on the basis that he injured his right hip in active service in 1991 while playing volleyball, when another player "fell on him on the floor."  The Veteran reported that his right hip hurt for a couple of weeks, and that he was able to run for a while.  Over the years, his right hip pain had gotten worse.  He is competent to describe his symptoms.

The Board notes that service treatment records do not reflect any findings or complaints of right hip pain.  There are findings of a supple neck with full range of motion and base tenderness, and a supple back with full range of motion and mid-back tenderness-assessed as probable neck and back strain, secondary to volleyball in January 1992.

The post-service records include a finding of right hip pain in July 2001, and the physician's opinion that the Veteran's groin pain was coming from his right hip joint.  X-rays then revealed relatively normal appearing joint space and no evidence of subchondral sclerosis or collapse; really no significant degenerative changes were noted.  MRI scans of the Veteran's right hip in September 2001 also were normal.

The report of a March 2010 VA examination includes a diagnosis of right greater trochanter degeneration (spurring).  Based on a review of the Veteran's medical history and examination, the examiner was unable to opine as to whether the Veteran's current right hip disability had its onset in active service.  The examiner indicated that the Veteran had been active since getting out of active service, including playing sports and that he had been out of active service for 16 years.  Here, the Board finds that the opinion and rationale are inadequate.  Under these circumstances, further examination and opinion are necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014). 

Left Hand Disability

The Veteran contends that service connection for a left hand disability is warranted on the basis that he was "using a lot of tools through the years" and that he had intermittent hand pain.  He is competent to describe his symptoms.

The Board notes that service treatment records show that the Veteran reported having pains in both hands when moving and typing in February 1993.  He reportedly had taken a test for Lyme disease, and did not have the results.

The report of a March 2010 VA examination includes the Veteran's report that his hands were sorer after using shovels, picks, hammers, and rakes in his present job as a landscaper.  Examination of the left hand and fingers in March 2010 revealed normal ranges of motion. There was no deformity of any digit; and no decreased strength for pushing, pulling, and twisting.  Grip strength was 65 pounds.  X-rays taken of the left hand revealed degenerative cysts in the third proximal interphalangeal joint, of questionable clinical significance and duration.  The Veteran's left hand functioned normally.  Diagnoses included degenerative cysts in left third proximal interphalangeal joint, and the examiner indicated he could not opine whether the cysts existed prior to service, started in service, or came afterward.  The examiner did not explain why.  Under these circumstances, further medical inquiry is necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records dated from December 2012; and associate them with the Veteran's claims file (physical or electronic).

2.   Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of chronic sinusitis, and the likely etiology of the disease or injury.  The examiner is requested to address:

(a)  Whether it is clear and unmistakable (obvious, manifest, and undebatable) that chronic sinusitis pre-existed active service; 

(b)  If so, whether it is clear and unmistakable (obvious, manifest, and undebatable) that any preexisting chronic sinusitis WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress).

(c)  If a response to (a) or (b) is negative, please opine whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed chronic sinusitis either had its onset during active service, or is the result of disease or injury incurred during active service.  The examiner's attention is directed to complaints of sinus problems in June 1986, August 1990, June 1992, and February 1993, as noted in service treatment records; and the Veteran's claim of currently recurring symptoms following discharge from service.  

The Veteran's claims file must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

A complete explanation should be provided for each opinion.  

3.  Afford the Veteran appropriate VA examination(s) to identify any current disability underlying the Veteran's complaints of sleep apnea, right hip pain, and left hand pain.  The claims file, and any pertinent records contained in any electronic claims folder, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

The examiner(s) should indicate whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed sleep apnea or right hip disability or left hand disability had its onset in service, or is otherwise related to a disease or injury in active service.  The examiner's attention is directed to the Veteran's complaints of snoring and not feeling well rested in active service; right hip pain from an injury while playing volleyball in 1991, as reported by the Veteran; and left hand pain when moving and typing in February 1993 as noted in service treatment records, or when "using a lot of tools through the years" as reported by the Veteran.

An explanation of the underlying reasons for any opinions offered must be included. 

The examiner(s) is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. The examiner(s) is also advised that the Veteran is a credible and reliable historian with regard to the observable symptoms he experienced in service and after service, regardless of the lack of documented complaints in the service treatment records.

If the examiner(s) determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  After ensuring that the requested actions are completed, the RO or VA's Appeals Management Center (AMC) should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examinations may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


